OPINION — AG — (1) THE OKLAHOMA TAX COMMISSION MAKE AVAILABLE THE LISTS REQUIRED IN SECTION 2349 AND 205(B)(7), SUPRA. HOUSE BILLS NO. 701 AND HOUSE BILL NO. 687 BECAME LAW AS EMERGENCY MEASURES, RESPECTIVELY, ON JULY 7, 1965 AND JULY 24, 1965. THEREFORE, THE FIRST LIST WHICH THE TAX COMMISSION MUST PREPARE WILL BE OF PERSONS FILING INCOME TAX RETURNS DURING THE YEAR OF 1965.  (2) THE TAX COMMISSION HAS NOT GROUNDS FOR REFUSAL TO MAKE SUCH LIST AVAILABLE FOR PUBLIC INSPECTION EXCEPT THAT BY LAW IT HAS A REASONABLE TIME TO COMPLY. THE LAW DOES NOT NEED TO BE CHANGED FOR THE REASON THAT THE LANGUAGE IN THE STATUTE IS CLEAR, UNAMBIGUOUS AND FREE FROM UNCERTAINTY. (3) WE FEEL THAT INDEX CARDS, REGISTERS, DATA PROCESSING CARDS, OR ANY OTHER TYPE OF LIST WOULD COMPLY WITH SECTIONS 2349 AND 205, SUPRA. THE TAX COMMISSION IS GRANTED BOARD DISCRETION BY THE STATUTE TO DETERMINE THE PRECISE FORM OF THE LIST.  (4) THE STATUTES HERE INVOLVED SPECIFICALLY PROVIDE THAT SUCH LISTS SHALL CONTAIN ONLY THE NAME AND ADDRESS OF EACH PERSON FILING A TAX RETURN. BOTH SECTION 205 AND HOUSE BILL NO. 701 AND OTHER PROVISIONS OF THE LAW PROHIBIT THE DISCLOSURE OF ANY RECORDS OR INFORMATION FROM SPECIFIC INCOME TAX RETURNS, OTHER THAN NAMES AND ADDRESSES. EVEN IF SUCH ADDITIONAL INFORMATION IS IN CODE FORM, IT COULD NOT LAWFULLY BE INCLUDED IN SUCH LISTS, SINCE A PERSON FAMILIAR WITH MACHINE ACCOUNTING TECHNIQUES MIGHT BE ABEL TO INTERPRET THE SYMBOLS EMPLOYED AND THUS HAVE ACCESS TO THE INFORMATION BY LAW REQUIRED TO REMAIN CONFIDENTIAL.  (5) THE OKLAHOMA TAX COMMISSION MAY NOT REQUIRE THAT A LIST OF NAMES BE SUBMITTED TO IT FOR ITS OWN CHECK AGAINST TAX RECORDS. SUCH PROCEDURE WOULD NOT CONSTITUTE MAKING LISTS OF TAXPAYERS AVAILABLE TO PUBLIC INSPECTION, AS THE STATUTE CLEARLY REQUIRES. NOR IS THE TAX COMMISSION AUTHORIZED BY LAW TO ASSUME RESPONSIBILITY FOR CORRECTLY SEARCHING ITS OWN RECORDS AS AN ACCOMMODATION TO A MEMBER OF THE PUBLIC. THE TAX COMMISSION SHOULD PREPARE A SEPARATE LIST CONTAINING NAME AND ADDRESS OF EVERY PERSON MAKING AND FILING AN INCOME TAX RETURN IN THE CURRENT YEAR (AND NO OTHER INFORMATION WHATEVER) AND MAKE THAT LIST AVAILABLE FOR PUBLIC INSPECTION IN ITS OFFICE. CITE: 68 Ohio St. 1961 1454 [68-1454] (CHARLES NESBITT)